Case
 Case7:20-cv-04200-VB
      7:20-cv-04200-VB Document
                        Document29-1
                                 31 Filed
                                     Filed01/12/21
                                           01/11/21 Page
                                                     Page11ofof44
Case
 Case7:20-cv-04200-VB
      7:20-cv-04200-VB Document
                        Document29-1
                                 31 Filed
                                     Filed01/12/21
                                           01/11/21 Page
                                                     Page22ofof44
Case
 Case7:20-cv-04200-VB
      7:20-cv-04200-VB Document
                        Document29-1
                                 31 Filed
                                     Filed01/12/21
                                           01/11/21 Page
                                                     Page33ofof44




                            January 12, 2021
Case
 Case7:20-cv-04200-VB
      7:20-cv-04200-VB Document
                        Document29-1
                                 31 Filed
                                     Filed01/12/21
                                           01/11/21 Page
                                                     Page44ofof44
